Title: To John Adams from United States Senate, 9 December 1799
From: United States Senate
To: Adams, John


				Address of the Senate to John Adams, President of the United States.
					The President of the United States:
					December 9, 1799.
				
				Accept, sir, the respectful acknowledgments of the Senate of the United States for your speech delivered to both Houses of Congress at the opening of the present session.While we devoutly join you in offering our thanks to Almighty God for the return of health to our cities and for the general prosperity of the country, we can not refrain from lamenting that the arts and calumnies of factious, designing men have excited open rebellion a second time in Pennsylvania, and thereby compelled the employment of a military force to aid the civil authority in the execution of the laws. We rejoice that your vigilance, energy, and well-timed exertions have crushed so daring an opposition and prevented the spreading of such treasonable combinations. The promptitude and zeal displayed by the troops called to suppress this insurrection deserve our highest commendation and praise, and afford a pleasing proof of the spirit and alacrity with which our fellow-citizens are ready to maintain the authority of our excellent Government.Knowing as we do that the United States are sincerely anxious for a fair and liberal execution of the treaty of amity, commerce, and navigation entered into with Great Britain, we learn with regret that the progress of adjustment has been interrupted by a difference of opinion among the commissioners. We hope, however, that the justice, the moderation, and the obvious interests of both parties will lead to satisfactory explanations, and that the business will then go forward to an amicable close of all differences and demands between the two countries. We are fully persuaded that the Legislature of the United States will cheerfully enable you to realize your assurances of performing on our part all engagements under our treaties with punctuality and the most scrupulous good faith.When we reflect upon the uncertainty of the result of the late mission to France and upon the uncommon nature, extent, and aspect of the war now raging in Europe, which affects materially our relations with the powers at war, and which has changed the condition of their colonies in our neighborhood, we are of opinion with you that it would be neither wise nor safe to relax our measures of defense or to lessen any of our preparations to repel aggression.Our inquiries and attention shall be carefully directed to the various other important subjects which you have recommended to our consideration, and from our experience of your past Administration we anticipate with the highest confidence your strenuous cooperation in all measures which have a tendency to promote and extend our national interests and happiness.
				
					Samuel Livermore, President of the Senate pro tempore.
				
				
			